NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1


          United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Submitted December 6, 2007
                            Decided December 19, 2007

                                       Before

                      Hon. RICHARD A. POSNER, Circuit Judge

                      Hon. DANIEL A. MANION, Circuit Judge

                      Hon. DIANE P. WOOD, Circuit Judge

No. 07-2495

UNITED STATES OF AMERICA,                       Appeal from the United States
    Plaintiff-Appellee,                         District Court for the Northern
                                                District of Illinois, Eastern
     v.                                         Division.

EDWARD WILLIAMS,                                No. 89 CR 908
   Defendant-Appellant.
                                                James B. Zagel, Judge.




                                      ORDER

       The appellant was convicted on drug and related charges and sentenced to
life imprisonment in 1992. The conviction and sentence were eventually affirmed by
this court in 1997 in an unpublished opinion 1997 WL 303359. He later filed a mo-
tion under 28 U.S.C. section 2255 to vacate the judgment. It was dismissed as be-
ing an unauthorized second section 2255 motion after an earlier motion of his under
Fed. R. Crim. P. 33 was recharacterized as a section 2255 motion. In 2006 he filed a
third collateral attack, this one denominated as a request for relief under the All
Writs Act, 28 U.S.C. section 1651. The district court denied relief, and this appeal
followed. We affirm. Like the earlier Rule 33 motion, the motion under section 1651
is functionally a section 2255 motion. Nomenclature is irrelevant. A convicted de-
fendant cannot evade the limitation on successive such motions by calling a motion
by a different name. E.g., United States v. Scott, 414 F.3d 815 (7th Cir. 2005).
                                                                          AFFIRMED.